Citation Nr: 0613555	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to an increased rating for lumbosacral strain 
with arthritis at L5, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1984 to April 1985.  
This matter comes before the Board of Veterans´ Appeals 
(Board) from an August 2002 rating decision.

The veteran appears to have raised the issue of entitlement 
to service connection for fibromyalgia.  This issue is 
referred to the RO for appropriate action.


REMAND

During her February 2005 hearing, the veteran indicated that 
she received treatment for her disabilities at the Dublin, 
Georgia VA Medical Center (VAMC).  She also testified that 
additional treatment records from R.A. Nelson, M.D. were 
available.  These records must be associated with the claims 
folder prior to any further adjudication by the Board.

Additionally, the veteran has been assigned a 20 percent 
rating for lumbosacral strain with arthritis at L5 under 
Diagnostic Code 5295-5003.  She has been diagnosed with 
"chronic pain with left lower extremity radiculopathy from 
lumbosacral strain."  See VA Compensation and Pension 
Examination Reports dated January 1990 and August 1998.  The 
veteran is entitled to have her claim reviewed under the 
schedular provisions pertaining to intervertebral disc 
syndrome (IVDS), and she must be provided VA examination 
under a protocol consistent with the IVDS criteria.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Associate with the claims folder the 
veteran's treatment records from the Dublin, 
Georgia VAMC since August 1985.

2.  After obtaining any necessary authorizations, 
obtain the veteran's treatment records from R.A. 
Nelson, M.D and associate them with the claims 
folder.

3.  Upon receipt of any additional evidence 
and/or information, schedule the veteran for 
orthopedic examination to determine the current 
nature and severity of her lumbar spine 
disability.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.  After 
physically evaluating the veteran, the medical 
examiner should address the following questions, 
to the best of his/her medical knowledge:
      a) What are the veteran's range of motion 
findings in forward flexion, backward extension, 
right and left rotation and right and left 
lateral flexion?
      b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the lumbar spine?  If feasible the examiner 
should portray any additional functional 
limitation of the lumbar spine due to these 
factors in terms of degrees of additional loss of 
motion.  If not feasible, this should be stated 
for the record together with the rationale.  If 
the veteran does not have pain or any of the 
other factors, that fact should be noted in the 
file.
      c) Does the veteran have muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis?

4.  Schedule the veteran for neurologic 
examination to determine the current nature and 
severity of the chronic neurologic manifestations 
of her lumbar spine disability, if any.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  After physically 
evaluating the veteran, the medical examiner 
should address the following question, to the 
best of his/her medical knowledge:
      a) Identify all chronic neurologic 
manifestations of the veteran's service connected 
thoracolumbar spine disability, to include 
specifying any and all neurologic symptoms (e.g., 
sciatica, neuritis, neuralgia, sensory loss, 
sphincter and bladder dysfunction, etc.) with 
reference to the nerve(s) affected (e.g., sciatic 
nerve)

5.  Thereafter, readjudicate the claim of 
entitlement to an increased rating for 
thoracolumbar spine disability.  In so doing, 
consider the schedular criteria pertaining to 
evaluating IVDS.  If the claim remains denied, 
the veteran and her representative should be 
provided an SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified, but she may submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


